DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claim 21 is objected to because of the following informalities: claim 21, line 5, recites:  “a first transistor coupled to a bit-line a first word-line” which should be “a first transistor coupled to a bit-line and a first word-line” for readability; claim 21, line 8, recites: “the interconnect” which lacks an antecedent basis; for examination  purposes, “a structure” on line 3 is interpreted to be “an interconnect” which provides said antecedent basis and which is in line with terminologies used in independent claims 1 and 18; in addition, because of that change, “the structure” on lines 3 and 8 needs to be changed to “the interconnect”.  
Thus, claim 21:
“
21. An apparatus comprising: 
a magnetic junction; 
a structure comprising spin orbit material, the structure adjacent to the magnetic junction; 
a first transistor coupled to a bit-line a first word-line, wherein the first transistor is adjacent to the magnetic junction; and 
a second transistor coupled to a first select-line and a second word-line, wherein the second transistor is adjacent to the structure, wherein the interconnect is coupled to a second select-line, and wherein the magnetic junction is between the first and second transistors.”

21. An apparatus comprising: 
a magnetic junction; 
an interconnect comprising spin orbit material, the interconnect adjacent to the magnetic junction; 
a first transistor coupled to a bit-line and a first word-line, wherein the first transistor is adjacent to the magnetic junction; and 
a second transistor coupled to a first select-line and a second word-line, wherein the second transistor is adjacent to the interconnect, wherein the interconnect is coupled to a second select-line, and wherein the magnetic junction is between the first and second transistors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. U.S. Patent Application Publication 2015/0213866 A1 (the ‘866 reference, matured into U.S. Patent 9,324,402 B2).
The reference discloses in Figs.13A-D, Fig. 19 and related text an apparatus as claimed. 
Referring to claim 21, the ‘866 reference discloses an apparatus comprising: 
a magnetic junction (not depicted in Fig. 19, labeled as MTJ (magnetic tunnel junction) 1302 in Fig. 13A, paragraph(s) [0088], [0094] and note that Device Symbol of Fig. 13D and Fig. 19 is that of GSHE-STT MTJ (spin Hall effect spin transfer torque (Abstract)) 1300 of Fig. 13A); 
1304 in Fig. 13A, paragraph(s) [0088], [0094] and note again that Device Symbol of Fig. 13D and Fig. 19 is that of GSHE-STT MTJ (spin Hall effect spin transfer torque (Abstract)) 1300 of Fig. 13A) comprising spin orbit material, the interconnect (1304) adjacent to the magnetic junction (1302); 
a first transistor (“first transistor”, label added by the examiner for ease of explanation, Fig. 19 reproduced below) coupled to a bit-line (BL[0]) and a first word-line (WL[0]), wherein the first transistor (“first transistor”) is adjacent to the magnetic junction (1302 of GSHE-STT MTJ 1300); and 
a second transistor (“second transistor”, labeled added by the examiner) coupled to a first select-line (“first select-line”, labeled added by the examiner) and a second word-line (RWL[0]), wherein the second transistor (“second transistor”) is adjacent to the interconnect (1304 of GSHE-STT MTJ 1300), wherein the interconnect (1304) is coupled to a second select-line (“second select-line”, labeled added by the examiner, and note that 1304 having labels A and B at respective ends in Figs. 13A and 13D), and wherein the magnetic junction (1302 of GSHE-STT MTJGSHE-STT MTJ 1300) is between the first and second transistors (“first transistor” and “second transistor”).

    PNG
    media_image1.png
    580
    935
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 22 is rejected under 35 U.S.C. §103 as being unpatentable over Wu et al. U.S. Patent Application Publication 2015/0213866 A1 (the ‘866 reference) in view of  Abu-Rahma et al. U.S. Patent Application Publication 20100172173.
	Referring to claim 22, the ‘866 reference discloses the first and second transistors as detailed above for claim 1, but does not discloses that the first and second transistors comprise first and second FinFET transistors, at least one of the first or second transistors comprises a FinFET, or at least one of the first or second transistors is a silicon-on-insulator (SOI) tri-gate transistor. 
	 Abu-Rahma, in disclosing an apparatus comprising a magnetic junction (102, Fig. 1, paragraph(s) [0017]) and a transistor (104, paragraph(s) [0019]) for selecting and controlling the magnetic junction, discloses that the transistor is a FinFET (paragraph(s) [0019]), thereby teaching that FinFET is a transistor suitable for selecting and controlling the magnetic junction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s first transistor and second transistor utilizing FinFETs.  One would have been motivated to make such a modification in view of the teachings in Abu-Rahma that FinFET is a transistor suitable for selecting and controlling the magnetic junction.  
Thus, such a modification would have resulted in an apparatus wherein the first and second transistors would have comprised first and second FinFET transistors or at least one of the first or second transistors would have comprised a FinFET, meeting the claim limitation “the first and second transistors comprise first and second FinFET transistors; at least one of the first 

Allowable Subject Matter
5.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or render obvious an apparatus and a system with all exclusive limitations as recited in claims 1 and 18, which may be characterized in that the second portion of the interconnect is coupled to a second select-line separate from the first select-line.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



10-21-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818